                    UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                         CRIM. NO.:    5:21-CR-00219-M-1

UNITED STATES OF AMERICA                )
                                        )
            V.                          )          ORDER OF DISMISSAL
                                        )
TRAVIOUS DEVON SMITH                    )



      This matter comes now before this court on motion of the United States, by and

through the Acting United States Attorney, with the consent of counsel for the

defendant, to dismiss the Indictment, without prejudice.

      The court hereby GRANTS the government's motion and dismisses the

Indictment without prejudice.



      This the _ _ _  l_
                       r___
                        fl       day of _ _   ~
                                              &~--~
                                                J - ------'                  2021.




                                            Q,1,.,/ ['/f/4L,n ~
                                             RICHARD E. MYERS, II
                                             Chief United States District Judge




          Case 5:21-cr-00219-M Document 16 Filed 08/11/21 Page 1 of 1
